Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claims 1-20 are pending.
Objection to specification (abstract)

	The abstract must be as concise as the disclosure permits, preferably not exceeding 150 words in length. The abstract may not include other parts of the application or other material.(MPEP 608.01 (b)).

	The abstract exceed 150 words. Appropriate correction required.
Information Disclosure Statement PTO-1449 
	The Information Disclosure Statement submitted by applicant on 11-30-2020 has been considered. Please see attached PTO-1449. 
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 
	Claims 1-3, 5, 6, 11, 12, 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19  of U.S. Patent No. 10,956,612. Claims 1-19 of US Patent No. 10,956,612 contains every element of claims 1-3, 5, 6, 11, 12, 15 of the instant application and as such anticipate claim 1-3, 5, 6, 11, 12, 15 of the instant application (as shown below, for example, in mapping of the independent claims). Although the conflicting claims are not identical, they are not patentably distinct from each other. 

Instant application No. 16/934,276
Patent No. 10,956,612
1. A highly secure system for transforming and securing data, comprising: 
a data contributor computing environment including a hardware processor configured to: sanitize clear text data; and
 transform, using a common salt and a hashing algorithm, the sanitized clear text data into first hashed values; and 
a secure facility computing environment including a hardware processor configured to: 

store the sanitized clear text data within a plurality of data storages; 
transform, using a private salt and the hashing algorithm, the first hashed values into second hashed values;
 

store the second hashed values within an identity vault, the identity vault including previously stored hashed values associated with unique IDs; 


link the second hashed values to previously stored hashed values; 
associate in a first storage each of the second hashed values with a unique ID;
 associate in a second storage each stored clear text data with the unique ID ;


analyze a data dictionary for compliance with an admin schema storage of a data storage zone; 




communicate, when the data dictionary is compliant with the admin schema storage of the data storage zone , the data dictionary to a data access zone with a certified view storage; 

generate one or more independent certified views approved for viewing by a researcher,

 
and stored in the certified view storage; and 
securely control, using a virtual private network, access to the one or more independent certified views by a researcher computer with one or more corresponding virtual desktop interfaces, the virtual private network is configured to access all independent certified views in a single session.



6. A method for transforming, securing, and transmitting data in a computer network that 
receiving sanitized, first hashed data values and corresponding clear text data from the data contributor computing devices; 
transforming the sanitized, first hashed data values into second hashed data values; 

linking the second hashed data values to data values previously stored in an identity vault using unique IDs;



generating a data dictionary, the data dictionary including clear text data from multiple data storages, at least some of the clear text data being associated by unique IDs;

analyzing the data dictionary for compliance with an admin schema storage of a data storage zone ; 





storing the data dictionary as one or more independent certified views approved for viewing by a researcher when the data dictionary is determined compliant with the compliance rules; and



 providing restricted access to the one or more independent certified views, data dictionary, clear text data, and associated unique IDs to at least one of the researcher computing devices via separate and secure virtual desktop interfaces using a virtual private network configured to prevent data communication from one virtual desktop interface to another virtual desktop interface.

12. A secure computing environment for transforming, securing, and transmitting data, comprising: a processor; and a memory device 
receive sanitized, first hashed data values and corresponding clear text data ; 

transform the sanitized, first hashed data values into second hashed data values; link, using unique IDs, the second hashed data values to previously stored hashed data values; 

generate a data dictionary, 

the data dictionary including clear text data from multiple data storages, at least some of the clear text data being associated by unique IDs;
 analyze the data dictionary for compliance with an admin schema storage of a data storage zone; 



communicating, when the data dictionary is determined compliant, the data dictionary to a data access zone with a certified view storage; 


store the data dictionary as one or more independent certified views approved for viewing by a researcher, each of the one or more independent certified views based on the analysis of the data dictionary and stored in the certified view storage; and 



provide restricted access to the one or more independent certified views, data dictionary, and clear text data via separate and secure virtual desktop interfaces using a virtual private network.





 a data contributor computing environment including a hardware processor configured to: sanitize clear text personal information; and 
transform, using a common salt and a first hashing algorithm, the sanitized clear text personal information into first hashed values; and 
a secure facility computing environment including a hardware processor configured to: 

 store the clear text non-personal information within a plurality of data storages; 
transform, using a private salt and a second hashing algorithm, the first hashed values into second hashed values, the private salt being inaccessible by the data contributor computing environment; 
store the second hashed values within an identity vault, the identity vault including previously stored hashed values associated with unique IDs, each unique ID corresponding to a single individual; 
link the second hashed values to previously stored hashed values; 
associate in a first storage each of the second hashed values with a unique ID;
 associate in a second storage each stored clear text non-personal information with a unique ID associated with a corresponding second hashed value; 
analyze a data dictionary for compliance with an admin schema storage of a data storage zone, the 
 communicate, when the data dictionary is compliant with the clarity standards, the data dictionary to a data access zone with a certified view storage, the certified view storage storing the data dictionary;
 generate one or more independent certified views approved for viewing by a researcher, each of the one or more certified views based on the analysis of the data dictionary 
and stored in the certified view storage; and securely control, using a virtual private network, access to the one or more independent certified views by a researcher computer with one or more corresponding virtual desktop interfaces, the 
virtual private network is configured to prevent the research computer from communicating data from one virtual desktop interface to another virtual desktop interface.

6. A method for transforming, securing, and transmitting personal information in a computer 
receiving sanitized, first hashed personal information values and corresponding clear text data from the data contributor computing devices; transforming the sanitized, first hashed personal information values into second hashed personal information values; 
linking the second hashed personal information values to data values previously stored in an identity vault, linking of at least some of the second hashed personal information values to at least some of the data values previously stored in an identity vault including use of unique IDs; generating a data dictionary in response to receiving research project parameters, the data dictionary including clear text data from multiple data storages, at least some of the clear text data being associated by unique IDs; 
analyzing the data dictionary for compliance with an admin schema storage of a data storage zone, the admin schema storage having compliance rules relating to data clarity standards for the data dictionary;

storing the data dictionary as one or more independent certified views approved for viewing by a researcher, each of the one or more independent certified views based on the analysis of the data dictionary and stored in the certified view storage, when the data dictionary clear text data is determined compliant with the compliance rules; and 
providing restricted access to the one or more independent certified views, data dictionary, clear text data, and associated unique IDs to at least one of the researcher computing devices via separate and secure virtual desktop interfaces using a virtual private network configured to prevent data communication from one virtual desktop interface to another virtual desktop interface.

12. A secure computing environment for transforming, securing, and transmitting personal information, comprising: a processor; and a 
 receive sanitized, first hashed personal information values and corresponding clear text data via a network exchange; 
transform the sanitized, first hashed personal information values into second hashed personal information values; link, using unique IDs, the second hashed personal information values to previously stored hashed data values; 
generate a data dictionary in response to receiving research project parameters,
 the data dictionary including clear text data from multiple data storages, at least some of the clear text data being associated by unique IDs; 
analyze the data dictionary for compliance with an admin schema storage of a data storage zone, the admin schema storage having compliance rules relating to data clarity standards for the data dictionary; 
communicating, when the data dictionary is determined compliant with the compliance rules, the data dictionary to a data access zone with a 
store the data dictionary as one or more independent certified views approved for viewing by a researcher, each of the one or more independent certified views based on the analysis of the data dictionary and stored in the certified view storage, when the data dictionary clear text data is determined compliant with the compliance rules; and 
provide restricted access to the one or more independent certified views, data dictionary and clear text data via separate and secure virtual desktop interfaces using a virtual private network, the virtual private network is configured to prevent data communication from one virtual desktop interface to another virtual desktop interface.



Allowable Subject Matter
	Claims 1-20 would be allowable if overcome the double patenting rejection of the claims. 
The following is an examiner’s statement of reasons for allowance:
	The prior art Stevens et al. (US Publication No.2008/0147554) of record discloses, a system for protecting and de-identifying healthcare data. The system includes a storage device for storing the 
	The prior art Yoshioka  (US Publication No.2007/0145123) of record discloses, a personal information verification system, where personal information with an electronic signature and a first version of item hash information are received from a person terminal. Then, an intermediary server generates and transmits a second version of item hash information, to a settlement institution server. The settlement institution server generates the third version of the item hash information, and transmits the third version of the item hash information together with the amended personal information. The intermediary server generates a fourth version of the item hash information and transmits the personal information and the first to fourth versions of the item hash information to the seller terminal.
	The prior art Lunt et al. (US Publication No. 2006/0123461) of record discloses,	method and system for providing privacy protection. A query is received. Privacy policy information, extracted knowledge and optional information about available public information are determined. Information about the knowledge extraction transformations applied to create the extracted knowledge and the source data is determined. Privacy protecting transformations are determined and applied to transform the extracted knowledge based on the selected privacy policy, optional information about available public information, the characteristics of the applied knowledge extractions transformations, the source data and optional previous user queries.
	The prior art Metzer et al. (US Publication No. 2008/0072290) of record discloses, systems and/or methods for controlling access to a plurality of records and/or documentary materials to be persisted in an electronic archives system are provided. The plurality of records and/or documentary material and all preserved information may be stored and accessed on the basis of user and/or object 
	The prior art Schmitt et al. (US Patent No. 9,984,245) of record discloses, Methods, systems, and computer readable media for providing a secure virtual research space. According to one aspect, a system for providing a secure virtual research space includes: a data grid for storing and managing data to be shared among multiple collaborative partners, the data grid comprising at least one data storage device; at least one virtual network appliance, each virtual network appliance comprising a hardware processor for providing controlled access to shared data on the data grid by a user; and a data leakage protection mechanism for preventing unauthorized transfer of data out of the secure virtual research space.	
 
However, prior arts taken singly or in combination, fail to anticipate or render the following limitation:
	“analyze a data dictionary for compliance with an admin schema storage of a data storage zone; communicate, when the data dictionary is compliant with the admin schema storage of the data storage zone , the data dictionary to a data access zone with a certified view storage; generate one or more independent certified views approved for viewing by a researcher, and stored in the certified view storage; and securely control, using a virtual private network, access to the one or more independent certified views by a researcher computer with one or more corresponding virtual desktop interfaces, the virtual private network is configured to access all independent certified views in a single session” (as claimed in claim 1); “analyzing the data dictionary for compliance with an admin schema storage of a data storage zone; communicating, when the data dictionary is determined compliant with compliance rules, the data dictionary to a data access zone with a certified view storage; storing the data dictionary as one or more independent certified views approved for viewing by a researcher when the data dictionary is determined compliant with the compliance rules; and providing restricted access to the one or more independent as recited in claim 6); “analyze the data dictionary for compliance with an admin schema storage of a data storage zone; communicating, when the data dictionary is determined compliant, the data dictionary to a data access zone with a certified view storage; store the data dictionary as one or more independent certified views approved for viewing by a researcher, each of the one or more independent certified views based on the analysis of the data dictionary and stored in the certified view storage; and provide restricted access to the one or more independent certified views, data dictionary, and clear text data via separate and secure virtual desktop interfaces using a virtual private network” (as recited in claim 12).
References cited not relied upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Mahesh et al,  US Publication No. 2009/0048866, discloses a method and system to provide a rules-based system for routing medical reports  based on processing report data. Certain embodiments of the invention provide a medical report routing system including a report acquisition component, a language processing component, a routing rule component, and a report transmitting component. The report acquisition component is adapted to receive a medical report. The language processing component adapted to apply natural language processing techniques to the medical report. The routing rule component is adapted to apply at least one routing rule to said medical report
	Seow, US Publication No. 2016/0085915, discloses one method includes accessing a record
of healthcare data with the computer system. The record includes patient identifying information (PII) associated with one or more persons to whom the healthcare data pertains. The computer system analyzes the PII included in the record of healthcare data and uses one or more business rules to determine how many hashed tokens to create with portions of the PII contained in the record and how to create each .

Conclusion
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ALI S ABYANEH/Primary Examiner, Art Unit 2437